PER CURIAM.
This is a motion under G. S. 1894, § 5517, to remit this case without payment of costs, on the ground that the respondent is unable to pay them. Our construction of the statute is that, whether the costs in any given case shall be paid as a condition precedent to remitting the case and its further prosecution in the court below, is a question exclusively for this court. If the case is remitted without the costs being paid, no matter whether it is on the application of the respondent or appellant, it goes down for further proceedings in accordance with the opinion of this court, without reference to the question whether the costs have been paid or not. Now it was admitted on the hearing of this motion that this case has already been, on the application of appellant, the prevailing party, remitted without payment of the costs, therefore it is un*2necessary for us to consider the question whether we have jurisdiction to recall the remittitur and hear this motion on its merits.
Motion denied.